IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                  NOS. WR-86,133-01 and -02


                           EX PARTE ANDRE BROOKS, Applicant


                ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
           CAUSE NOS. W13-15689-U (A) and (B) IN THE 291st DISTRICT COURT
                             FROM DALLAS COUNTY


       Per curiam.

                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense

of aggravated robbery with a deadly weapon and sentenced to imprisonment for forty years.

       On November 3, 2016, an order designating issues was signed by the trial court.1 However,

the record has been forwarded without the trial court having resolved the designated issue(s) in this



       1
         The -02 application was filed with the district clerk prior to the -01 application. And
both applications raise essentially the same claims. However, an order designating issues was
only signed in the -02 application.
case. We remand these applications to the 291st District Court of Dallas County to allow the trial

judge to complete an evidentiary investigation and enter findings of fact and conclusions of law.

       These applications will be held in abeyance until the trial court has resolved the fact issues.

The issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: January 11, 2017
Do not publish